Opinion by
Mr. Chief Justice McBride.
This case is identical with the case of Marx & Jorgenson v. Croisan, 17 Or. 393 (21 Pac. 310), wherein it was held that a like defect in laying the venue could not be reached by a general demurrer. The elaborate *249opinion of Mr. Justice Lord in that case meets every contention urged by the appellant here. Were the matter res integra, a different conclusion might possibly be reached, but, as the rule there deliberately announced seems to dispose of what at best is an unprofitable technicality, we see no reason for departing from it.
The judgment is affirmed. Affirmed.
Mr. Justice Bean and Mr. Justice McNary concur.
Mr. Justice Eakin not sitting.